Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2019/000707, filed on 01/11/2019.
Claims 1-12 and 13-16 are currently pending in the instant patent Application.
The preliminary amendment filed on 12/15/2021, amending claims 1, and 4, and adding new claims 13-16 is acknowledged. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www-.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www-.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Election/Restriction
Applicant's election without traverse of Group I, Claims 1-8, drawn to a DNA fragment to encode a nitrogen fixation enzyme, comprising a base sequence of SEQ D NO: 1 or a base sequence having not less than 50% identity with the SEQ ID NO: 1, and nucleic acid sequence of SEQ ID NO: 18 encoding nitrogen fixation enzyme protein of SEQ ID NO: 50 in the response filed on 12/15/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 and 13-16 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application JAPAN 2018-014185, filed on 01/30/2018 without English translation. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Specification objections
The disclosure is objected to because of the following informalities: 


	The disclosure is also objected to because of the following informalities: 

2422.01-.04     The Requirement for Exclusive Conformance; Sequences Presented
in the Claims, Specification or Drawings, CFR 1.821(a-d) requires….It should be noted, though, that when a sequence  is presented in the Claims, Specification or Drawing more than 10 nucleotides or more than 3 amino acids, i.e. 4 or amino acids, regardless  of  the format or the manner of presentation of that sequence  in  the Claims, Specification or Drawing the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:X”) must be used (see, page 14,  of the Specification). Appropriate correction is required.
Drawings
Drawings submitted on 07/29/2020 are accepted by the Examiner.

Claims Objections
Claims 3, 13, 15 and 16 are objected to for reciting non-elected subject matter. Appropriate correction is required.
Claims 6, 8, and 14 are objected to for reciting “according to”, which should be changed to “of”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

Claims 1-2, 3-5, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The instant rejection is issued because of recent "Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products" updated Guidance of 2019-PEG. 
In the instant case, when a claim is determined to recite or involve one or more judicial exceptions, the key inquiry becomes whether the claim as a whole recites something significantly different than the judicial exception. The Guidance provides weighing factors for determining whether a claim recites something that is significantly different than the judicial exception. If the totality of the relevant factors weighs toward eligibility, the claim qualifies as eligible subject matter. However, if the totality of the relevant factors weighs against eligibility, the claim should be rejected.
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the factors weigh against something that is significantly more than a law of nature or product of nature and therefore the claims do not qualify as eligible subject matter. The rationale for this determination is explained below:
The claims 1 and 4-5 are drawn to under Broadest Reasonable Interpretation (BRI) – “a DNA fragment to encode a nitrogen fixation enzyme, comprising a base sequence of SEQ D NO: 1 or a base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. the recitation at least 50% means it could  go up to 100% identical, wherein the SEQ D NO: 1 is derived from a naturally occurring cyanobacteria as cDNA or Cyanothece ATCC51142, a naturally occurring 

    PNG
    media_image1.png
    338
    720
    media_image1.png
    Greyscale

In this case, the recited DNA fragment which is ” is not markedly different in structure from a naturally occurring "DNA" See Association for Molecular Pathology v. Myriad 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Genetics Inc. 106 USPQ2d 1972 (U.S. Supreme Court 2013). As such, the claimed recited a DNA fragment to encode a nitrogen fixation enzyme, comprising a base sequence of SEQ D NO: 1 or a base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. the recitation at least 50% means it could go up to 100% identical, wherein the DNA fragment is derived from Cyanothece ATCC51142, a naturally occurring microorganism, i.e. a naturally occurring DNA fragment from a naturally occurring cyanobacteria or Cyanothece ATCC51142, is not markedly different in structure from a naturally occurring product and thus the claimed DNA fragment is not patent eligible subject matter.

Step 1) Are the claims directed to a process, machine, manufacture or composition of matter?
Yes, the claims are drawn to a composition of matter or manufacture (a product).
Step 2a, Prong 1) Does the claim recite an Abstract Idea, Law of Nature or Natural Phenomenon?
Yes, the claim 1 is drawn to a Natural Phenomenon and Law of Nature, " a DNA fragment to encode a nitrogen fixation enzyme, comprising a base sequence of SEQ D NO: 1 or a base sequence having not less than 50% identity with the SEQ ID NO: 1”. Thus, a naturally occurring "DNA fragment to encode a nitrogen fixation enzyme” would meet the defined claim and render it non-patent eligible.
Step 2a, Prong 2) Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application?
No, the claimed composition doesn’t improve any technology or technical field, apply or use the JE to effect to a particular application or apply/use the JE in some other meaningful way.
 Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
 is not patent eligible.
Claims 2-5 and 13-16 are also not patent eligible on the same ground because structurally the DNA fragments of claims 2-5 and 13-16 are same as DNA fragment of claim 1 irrespective of source of isolation including derived from Cyanobacteria or Cyanothece sp. ATCC 51142 because structurally the DNA sequence would be same meets the claim limitation of claim 5. Since, bacterial cDNA does not contain introns, the cDNA of bacteria is same as genomic DNA, and thus, claim 4 is also included in this rejection because structurally the cDNA is same as genomic DNA. Claims 2-5 and 13-16 do not recite something significantly different than the judicial exception and does not recite additional elements that integrate the Judicial Exception into a Practical Application.
	

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 13-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “about 25 to 40 kb” in the context of DNA fragment, which is confusing and vague. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1, 6-7 and 8 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a DNA fragment to encode a nitrogen fixation enzyme, comprising a base sequence having not less than 50% identity with the SEQ ID NO: 1.
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to any DNA fragment to encode any nitrogen fixation enzyme derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, comprising any base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. 50% non-identity that encompasses many nitrogen fixation enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, and some of the fragments may not have nitrogen fixation activity, i.e. no structure-function correlation, whose structures are not fully 
As discussed in the written description guidelines the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of genes, cDNA or polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of genes, cDNA, or polypeptides are adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly any DNA fragment to encode any nitrogen fixation enzyme derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, comprising any base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. 50% non-identity that encompasses many nitrogen fixation enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, and some of the fragments may not have nitrogen fixation activity, i.e. no structure-function correlation, has been provided, which would indicate that applicants had possession of the claimed genus.  The specification does not contain sufficient disclosure of the structure with function of all the DNA fragments encoding enzymes and proteins within the scope of the claimed genus. The genus of any DNA fragment to encode any nitrogen fixation enzyme derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, comprising any base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. 50% non-identity that encompasses many nitrogen fixation enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, and some of the fragments may not have nitrogen fixation activity, i.e. no structure-function correlation. Therefore, many structurally unrelated nitrogen fixation enzymes within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

B. 	Scope of Enablement
Claims 1, 6-7 and 8 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a DNA fragment to encode a nitrogen fixation enzyme, comprising a base sequence of SEQ D NOs: 1, 2-32 and 33 encoding a nitrogen fixation enzyme of SEQ ID NO: 34 to 65 derived from cyanobacteria comprises Cyanothece sp. ATCC 51142,  does not reasonably provide enablement for any DNA fragment to encode any nitrogen fixation enzyme derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, comprising any base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. 50% non-identity that encompasses many nitrogen fixation enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 
(1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breath of the claims. The factors, which have, lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed below:
The breadth of the claims:
Claims  are so broad as to encompass any DNA fragment to encode any nitrogen fixation enzyme derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, comprising any base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. 50% non-identity that encompasses many nitrogen fixation enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polynucleotides or genes encoding enzymes or proteins including many mutants, variants and fragments broadly encompassed by the claims.  In the instant case the disclosure is limited to the nucleotide sequence of SEQ ID NO: 1, 2-32 and 32, and encoded amino acid sequence of few protein of SEQ ID NO: 34-65.  
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The amino acid sequence of a protein encoded by DNA or cDNA sequences determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, the polynucleotide, cDNA or gene encoding protein which is 50% identical to SEQ ID NO: 1, i.e. 50% comprises many nitrogen fixation enzymes, and many mutants, variants and fragments thereof. The art clearly teaches the high level of unpredictability with regard to the effect of structural changes in a protein's activity when no guidance/knowledge as to which amino acids are required for activity has been provided. While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. Similarly, at the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. The teachings 
The amount of direction or guidance presented and the existence of working examples:
The specification discloses a DNA fragment to encode a nitrogen fixation enzyme, comprising a base sequence of SEQ D NOs: 1, 2-32 and 33 encoding a nitrogen fixation enzyme of SEQ ID NO: 34 to 65 derived from cyanobacteria comprises Cyanothece sp. ATCC 51142.  However, the specification fails to provide any clue as to the structural elements required in a DNA fragment encoding nitrogen fixation enzyme having 50% identity to SEQ ID NO: 1 i.e. 50% non-identity to SEQ ID NO: 1 or which are the structural elements in the nitrogen fixation enzyme protein having 50% non-identity to SEQ ID NO: 1 known in the art that are essential for any protein to display nitrogen fixation enzymatic activity. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass any DNA fragment to encode any nitrogen fixation enzyme derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, comprising any base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. 50% non-identity that encompasses many nitrogen fixation enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures because the specification does not establish: (A) regions of the protein structure which may be modified without effecting nitrogen fixation enzyme activity and; (B) the general tolerance of nitrogen fixation enzyme  polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any nitrogen fixation enzyme polypeptides amino acid residues with an expectation of obtaining the desired biological function; 
The quantity of experimentation required practicing the claimed invention based on the teachings of the specification:
While methods of generating or isolating variants or fragments of a polynucleotide were well known in the art at the time of invention, it is not routine in the art to screen by trial and error process for (1) all nucleic acids encoding any protein which is 50% identical to SEQ ID NO: 1, (2) an essentially infinite number of mutations of any gene encoding any nitrogen fixation enzyme protein sequence. The amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any DNA fragment to encode any nitrogen fixation enzyme derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, comprising any base sequence having not less than 50% identity with the SEQ ID NO: 1, i.e. 50% non-identity that encompasses many nitrogen fixation enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 
Claims 1-7, 13-15 and 16 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Welsh et al. (The genome of Cyanothece 51142, a unicellular diazotrophic cyanobacterium important in the marine nitrogen cycle. PNAS (2008), 105(39): 15094-15099, see IDS).
The Broadest Reasonable Interpretation (BRI) of claims 1-2, which are drawn to DNA fragment of about 25 to 40 kb to encode a nitrogen fixation enzyme, comprising a base sequence of SEQ ID NO:1 or a base sequence having not less than 50% identity with the SEQ ID NO:1, wherein the DNA fragment comprising the base sequence of SEQ ID NO:1 is derived from a genomic DNA of cyanobacteria, i.e. 50% non-identical that encompasses many nitrogen fixation enzymes derived from many unknown sources having any structure and encompasses many mutants and variants thereof.  
Regarding claim 1-7, 13-15 and 16, Welsh et al. teach isolating a genomic DNA of about 5.460 MB, i.e. 5460 kb,   complete genome sequence of the cyanobacterium Cyanothece sp. ATCC 51142 as claimed (see, abstract, pg.15094), wherein the genome of Cyanothece sp. ATCC 51142 of Welsh et al. comprises SEQ ID NO: 1 of the instant application, which is 100% identical to SEQ ID NO: 1 of the instant application (see, a portion of SEQ ID NO: 1, nt1 to nt1500 of SEQ ID NO: 1 genome sequence of Welsh et al. as evidence). Welsh et al. also teach that the sequence comprises nitrogen fixing gene nif (a cluster of nitrogen fixation genes) encoding nitrogenase enzyme, a multiprotein enzyme, which catalyzes nitrogen fixation (see, pg. 15094, Col 1, para 1, and Fig. 1). The Genomic DNA of Welsh et al. is also 100% identical to nucleotide sequences of SEQ ID NOs: 2, 4-6, and 18 of the instant application, as well as 100% identical to protein In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
RESULT 1
CP000806
LOCUS       CP000806             4934271 bp    DNA     circular BCT 31-JAN-2014
DEFINITION  Cyanothece sp. ATCC 51142 circular chromosome, complete sequence.
ACCESSION   CP000806
  ORGANISM  Crocosphaera subtropica ATCC 51142, synonym Cyanothece sp. ATCC 51142 
            Bacteria; Cyanobacteria; 
REFERENCE   1  (bases 1 to 4934271)
  AUTHORS   Welsh,E.A., Liberton,M., Stockel,J., Loh,T., Elvitigala,T.,
            Wang,C., Wollam,A., Fulton,R.S., Clifton,S.W., Jacobs,J.M.,
            Aurora,R., Ghosh,B.K., Sherman,L.A., Smith,R.D., Wilson,R.K. and
            Pakrasi,H.B.
  TITLE     The genome of Cyanothece 51142, a unicellular diazotrophic
            cyanobacterium important in the marine nitrogen cycle
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 105 (39), 15094-15099 (2008)
   

  Query Match             100.0%;  Score 1500;  DB 12;  Length 4934271;
  Best Local Similarity   100.0%;  
  Matches 1500;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACGAAAGATAATGGTGGCGGTCCTCAAACCATCTCCATTGATTAAGTCAATTGACTCGAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982634 ACGAAAGATAATGGTGGCGGTCCTCAAACCATCTCCATTGATTAAGTCAATTGACTCGAT 2982693


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982694 ATATCAGGAGATAGGAGTTATACATTTAACCTATCTCCTAACACCGCAGTTCTCTTTCCC 2982753

Qy        121 TGTTACTTTCAGACTAAATTAGGGAATATTAAAACTAGATAACCAAAGAACGGTAATCTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982754 TGTTACTTTCAGACTAAATTAGGGAATATTAAAACTAGATAACCAAAGAACGGTAATCTT 2982813

Qy        181 GACCCCTTTTTGCATCCGATTGGTCAAAAGTCCATAATGTGACATCGGTAAGAGTGAATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982814 GACCCCTTTTTGCATCCGATTGGTCAAAAGTCCATAATGTGACATCGGTAAGAGTGAATG 2982873

Qy        241 AGCTACTGTGTAAACCCATCTTGCGCCCAACCCAAAAACCCCAATAATGTGGCGGTTTGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982874 AGCTACTGTGTAAACCCATCTTGCGCCCAACCCAAAAACCCCAATAATGTGGCGGTTTGT 2982933

Qy        301 CAATCTTGCGGTTCTCAACTGCGATTAAATAATCGTTATCAACCCTTAGGTATTCTTGGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982934 CAATCTTGCGGTTCTCAACTGCGATTAAATAATCGTTATCAACCCTTAGGTATTCTTGGA 2982993

Qy        361 AAAGGGGGCTTTGGGGCCACCTTTGGGGCTGCAGATATTTCCCTTCCAGGGAATCCCATT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982994 AAAGGGGGCTTTGGGGCCACCTTTGGGGCTGCAGATATTTCCCTTCCAGGGAATCCCATT 2983053

Qy        421 TGTGTTGTTAAGCAGTTACGACCAGCGACAGACGATCCTCAAGTCTATAAAATGGCTAAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983054 TGTGTTGTTAAGCAGTTACGACCAGCGACAGACGATCCTCAAGTCTATAAAATGGCTAAA 2983113

Qy        481 GAATTGTTTGAACGGGAAGCAGAAACTTTAGGTAAAGTGGGAAATCATCCCCAAGTCCCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983114 GAATTGTTTGAACGGGAAGCAGAAACTTTAGGTAAAGTGGGAAATCATCCCCAAGTCCCC 2983173

Qy        541 AGATTATTAGACTATTTTGAACAAAACAAAGAATTTTATCTGGTTCAAGAATATGTCAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983174 AGATTATTAGACTATTTTGAACAAAACAAAGAATTTTATCTGGTTCAAGAATATGTCAAA 2983233

Qy        601 GGATACAATCTTCATCAAGAGGTCAAAAAAAAGGGGCCGTTTAGCGAAGCAGGGGTTAAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983234 GGATACAATCTTCATCAAGAGGTCAAAAAAAAGGGGCCGTTTAGCGAAGCAGGGGTTAAA 2983293

Qy        661 CAGTTTTTGACAGAACTCTTACCTATTCTAGAATATATCCATTCTCAGAAAGTCATTCAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983294 CAGTTTTTGACAGAACTCTTACCTATTCTAGAATATATCCATTCTCAGAAAGTCATTCAC 2983353

Qy        721 CGTGATATCAAACCAGCTAACCTAATCCGTTCTCAAAAAGATAGTAAACTGGTCTTAATT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983354 CGTGATATCAAACCAGCTAACCTAATCCGTTCTCAAAAAGATAGTAAACTGGTCTTAATT 2983413

Qy        781 GACTTTGGAGCGGTCAAAAATCAGGTTAACTCTATGGTTGCGAATAATACCCAAACCGCT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983414 GACTTTGGAGCGGTCAAAAATCAGGTTAACTCTATGGTTGCGAATAATACCCAAACCGCT 2983473

Qy        841 TTTACTGCTTTTGCCGTGGGAACAGCAGGTTTTGCCCCTCCTGAACAAATGGCCATGCGT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983474 TTTACTGCTTTTGCCGTGGGAACAGCAGGTTTTGCCCCTCCTGAACAAATGGCCATGCGT 2983533

Qy        901 CCTGTTTACGCGAGTGACATCTATGCAGTGGGGGTTACCTGTGTCTATTTATTAACCGCT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983534 CCTGTTTACGCGAGTGACATCTATGCAGTGGGGGTTACCTGTGTCTATTTATTAACCGCT 2983593

Qy        961 AAAACCCCCAAAGATATTGGTTGTGACCCCGAAACAGGGGAAATTGCTTGGGAACCCTAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983594 AAAACCCCCAAAGATATTGGTTGTGACCCCGAAACAGGGGAAATTGCTTGGGAACCCTAT 2983653

Qy       1021 GTTAATATTAGTGACTCTTTGGCCAATGTTCTTAAAAAGATGTTGGAAGTATCGGTTAAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983654 GTTAATATTAGTGACTCTTTGGCCAATGTTCTTAAAAAGATGTTGGAAGTATCGGTTAAA 2983713

Qy       1081 CATCGCTACAAATCAGCCGAACAAGTCTTAGATGCTATGGCCATGGCCCCTTATGAACAA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983714 CATCGCTACAAATCAGCCGAACAAGTCTTAGATGCTATGGCCATGGCCCCTTATGAACAA 2983773

Qy       1141 GGGATGCAAGATAGCATGACTACTATGATCACAGGATTTAAAACTCCTAGTAGTTCGTCG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983774 GGGATGCAAGATAGCATGACTACTATGATCACAGGATTTAAAACTCCTAGTAGTTCGTCG 2983833

Qy       1201 AGTCCCAACTCTTCACTCAGTACCGGTTTAGTCAGTTCATCCCCATCGACCAGAACTATG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983834 AGTCCCAACTCTTCACTCAGTACCGGTTTAGTCAGTTCATCCCCATCGACCAGAACTATG 2983893

Qy       1261 GGAAGAGTCAACACCCATATTTCTAAGGGAAGTCCCATGTCCTCAGTTTCTCCAGAGGAT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983894 GGAAGAGTCAACACCCATATTTCTAAGGGAAGTCCCATGTCCTCAGTTTCTCCAGAGGAT 2983953

Qy       1321 AAACACTCCGTCGCTACTAAGATTCAAGGTAGGGTTGCAGGGTGTGGAAATGCTAACTAC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983954 AAACACTCCGTCGCTACTAAGATTCAAGGTAGGGTTGCAGGGTGTGGAAATGCTAACTAC 2984013

Qy       1381 AATATAGCTCATGGACAAACCTCTAGCCGTCGTCGTGGTAAAGGACAAGGAATCTCTAAC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2984014 AATATAGCTCATGGACAAACCTCTAGCCGTCGTCGTGGTAAAGGACAAGGAATCTCTAAC 2984073

Qy       1441 TCTGATACCATAGCAACTAAAAAAAACCAGAAAAAATGGCAAGAAAAAACCTTATTAACT 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2984074 TCTGATACCATAGCAACTAAAAAAAACCAGAAAAAATGGCAAGAAAAAACCTTATTAACT 2984133


Therefore, Welsh et al. anticipate claims 1-7, 13-15 and 16 of the instant application as written.
 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-7, 8, 13-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. (The genome of Cyanothece 51142, a unicellular diazotrophic cyanobacterium important in the marine nitrogen cycle. PNAS (2008), 105(39): 15094-15099, see IDS) as applied to claims 1-7, 13-15 and 16 above, and further in view of Kimura et al. (Gene coding acyl homoserine lactone synthetic enzyme and its utilization. JP 2014-003920 A, publication 01/16/2014, see IDS).
The Broadest Reasonable Interpretation (BRI) of claims 1-2, which are drawn to DNA fragment of about 25 to 40 kb to encode a nitrogen fixation enzyme, comprising a base sequence of SEQ ID NO:1 or a base sequence having not less than 50% identity with the SEQ ID NO:1, i.e. 50% non-identical that encompasses many nitrogen fixation enzymes derived from many unknown sources having any structure and encompasses many mutants and variants thereof.  
Regarding claim 1-7, 13-15 and 16, Welsh et al. teach isolating a genomic DNA of about 5.460 MB, i.e. 5460 kb,   complete genome sequence of the cyanobacterium Cyanothece sp. ATCC 51142 as claimed (see, abstract, pg.15094), wherein the genome of Cyanothece sp. ATCC 51142 of Welsh et al. comprises SEQ ID NO: 1 of the instant application, which is 100% identical to SEQ ID NO: 1 of the instant application (see, a portion of SEQ ID NO: 1, nt1 to nt1500 of SEQ ID NO: 1 genome sequence of Welsh et al. as evidence). Welsh et al. also teach that the sequence comprises nitrogen fixing gene nif (a cluster of nitrogen fixation genes) encoding nitrogenase enzyme, a multiprotein enzyme, which catalyzes nitrogen fixation (see, pg. 15094, Col 1, para 1, and Fig. 1). The Genomic DNA of Welsh et al. is also 100% identical to nucleotide sequences of SEQ ID NOs: 2, 4-6, and 18 of the instant application, as well as 100% identical to protein sequence of SEQ ID NO: 50 (except first amino acid of SEQ ID NO: 50, which is leucine (L) of the instant application, and the first amino acid of the corresponding amino acid sequence of Welsh et al. is methionine (M), and usually, any protein sequence is starting with methionine M). Welsh et al. also teach that 430 kb sequence fragment is linear (see, pg. 15095, Col 2, para 2, Fig. 2 and Table 1). Welsh et al. further teach that the Genomic DNA of Welsh et al. was sequenced in shotgun method, which requires cloning in a plasmid vector including Bac or Fosmid vector (see, evidential reference: Magrini et al. Fosmid-Based Physical Mapping of the Histoplasma capsulatum Genome. Genome Research (2004), 14:1603-1609) and thus, although, Welsh et al. do not teach using fosmid vector or any vector, but indeed teach  sequencing by using a shotgun In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
RESULT 1
CP000806
LOCUS       CP000806             4934271 bp    DNA     circular BCT 31-JAN-2014
DEFINITION  Cyanothece sp. ATCC 51142 circular chromosome, complete sequence.
ACCESSION   CP000806
  ORGANISM  Crocosphaera subtropica ATCC 51142, synonym Cyanothece sp. ATCC 51142 
            Bacteria; Cyanobacteria; 
REFERENCE   1  (bases 1 to 4934271)
  AUTHORS   Welsh,E.A., Liberton,M., Stockel,J., Loh,T., Elvitigala,T.,
            Wang,C., Wollam,A., Fulton,R.S., Clifton,S.W., Jacobs,J.M.,
            Aurora,R., Ghosh,B.K., Sherman,L.A., Smith,R.D., Wilson,R.K. and
            Pakrasi,H.B.
  TITLE     The genome of Cyanothece 51142, a unicellular diazotrophic
            cyanobacterium important in the marine nitrogen cycle
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 105 (39), 15094-15099 (2008)
   

  Query Match             100.0%;  Score 1500;  DB 12;  Length 4934271;
  Best Local Similarity   100.0%;  
  Matches 1500;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACGAAAGATAATGGTGGCGGTCCTCAAACCATCTCCATTGATTAAGTCAATTGACTCGAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982634 ACGAAAGATAATGGTGGCGGTCCTCAAACCATCTCCATTGATTAAGTCAATTGACTCGAT 2982693

Qy         61 ATATCAGGAGATAGGAGTTATACATTTAACCTATCTCCTAACACCGCAGTTCTCTTTCCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982694 ATATCAGGAGATAGGAGTTATACATTTAACCTATCTCCTAACACCGCAGTTCTCTTTCCC 2982753

Qy        121 TGTTACTTTCAGACTAAATTAGGGAATATTAAAACTAGATAACCAAAGAACGGTAATCTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982754 TGTTACTTTCAGACTAAATTAGGGAATATTAAAACTAGATAACCAAAGAACGGTAATCTT 2982813

Qy        181 GACCCCTTTTTGCATCCGATTGGTCAAAAGTCCATAATGTGACATCGGTAAGAGTGAATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982814 GACCCCTTTTTGCATCCGATTGGTCAAAAGTCCATAATGTGACATCGGTAAGAGTGAATG 2982873

Qy        241 AGCTACTGTGTAAACCCATCTTGCGCCCAACCCAAAAACCCCAATAATGTGGCGGTTTGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982874 AGCTACTGTGTAAACCCATCTTGCGCCCAACCCAAAAACCCCAATAATGTGGCGGTTTGT 2982933

Qy        301 CAATCTTGCGGTTCTCAACTGCGATTAAATAATCGTTATCAACCCTTAGGTATTCTTGGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982934 CAATCTTGCGGTTCTCAACTGCGATTAAATAATCGTTATCAACCCTTAGGTATTCTTGGA 2982993

Qy        361 AAAGGGGGCTTTGGGGCCACCTTTGGGGCTGCAGATATTTCCCTTCCAGGGAATCCCATT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2982994 AAAGGGGGCTTTGGGGCCACCTTTGGGGCTGCAGATATTTCCCTTCCAGGGAATCCCATT 2983053

Qy        421 TGTGTTGTTAAGCAGTTACGACCAGCGACAGACGATCCTCAAGTCTATAAAATGGCTAAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983054 TGTGTTGTTAAGCAGTTACGACCAGCGACAGACGATCCTCAAGTCTATAAAATGGCTAAA 2983113


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983114 GAATTGTTTGAACGGGAAGCAGAAACTTTAGGTAAAGTGGGAAATCATCCCCAAGTCCCC 2983173

Qy        541 AGATTATTAGACTATTTTGAACAAAACAAAGAATTTTATCTGGTTCAAGAATATGTCAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983174 AGATTATTAGACTATTTTGAACAAAACAAAGAATTTTATCTGGTTCAAGAATATGTCAAA 2983233

Qy        601 GGATACAATCTTCATCAAGAGGTCAAAAAAAAGGGGCCGTTTAGCGAAGCAGGGGTTAAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983234 GGATACAATCTTCATCAAGAGGTCAAAAAAAAGGGGCCGTTTAGCGAAGCAGGGGTTAAA 2983293

Qy        661 CAGTTTTTGACAGAACTCTTACCTATTCTAGAATATATCCATTCTCAGAAAGTCATTCAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983294 CAGTTTTTGACAGAACTCTTACCTATTCTAGAATATATCCATTCTCAGAAAGTCATTCAC 2983353

Qy        721 CGTGATATCAAACCAGCTAACCTAATCCGTTCTCAAAAAGATAGTAAACTGGTCTTAATT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983354 CGTGATATCAAACCAGCTAACCTAATCCGTTCTCAAAAAGATAGTAAACTGGTCTTAATT 2983413

Qy        781 GACTTTGGAGCGGTCAAAAATCAGGTTAACTCTATGGTTGCGAATAATACCCAAACCGCT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983414 GACTTTGGAGCGGTCAAAAATCAGGTTAACTCTATGGTTGCGAATAATACCCAAACCGCT 2983473

Qy        841 TTTACTGCTTTTGCCGTGGGAACAGCAGGTTTTGCCCCTCCTGAACAAATGGCCATGCGT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983474 TTTACTGCTTTTGCCGTGGGAACAGCAGGTTTTGCCCCTCCTGAACAAATGGCCATGCGT 2983533

Qy        901 CCTGTTTACGCGAGTGACATCTATGCAGTGGGGGTTACCTGTGTCTATTTATTAACCGCT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983534 CCTGTTTACGCGAGTGACATCTATGCAGTGGGGGTTACCTGTGTCTATTTATTAACCGCT 2983593

Qy        961 AAAACCCCCAAAGATATTGGTTGTGACCCCGAAACAGGGGAAATTGCTTGGGAACCCTAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983594 AAAACCCCCAAAGATATTGGTTGTGACCCCGAAACAGGGGAAATTGCTTGGGAACCCTAT 2983653

Qy       1021 GTTAATATTAGTGACTCTTTGGCCAATGTTCTTAAAAAGATGTTGGAAGTATCGGTTAAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983654 GTTAATATTAGTGACTCTTTGGCCAATGTTCTTAAAAAGATGTTGGAAGTATCGGTTAAA 2983713

Qy       1081 CATCGCTACAAATCAGCCGAACAAGTCTTAGATGCTATGGCCATGGCCCCTTATGAACAA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983714 CATCGCTACAAATCAGCCGAACAAGTCTTAGATGCTATGGCCATGGCCCCTTATGAACAA 2983773

Qy       1141 GGGATGCAAGATAGCATGACTACTATGATCACAGGATTTAAAACTCCTAGTAGTTCGTCG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983774 GGGATGCAAGATAGCATGACTACTATGATCACAGGATTTAAAACTCCTAGTAGTTCGTCG 2983833

Qy       1201 AGTCCCAACTCTTCACTCAGTACCGGTTTAGTCAGTTCATCCCCATCGACCAGAACTATG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983834 AGTCCCAACTCTTCACTCAGTACCGGTTTAGTCAGTTCATCCCCATCGACCAGAACTATG 2983893

Qy       1261 GGAAGAGTCAACACCCATATTTCTAAGGGAAGTCCCATGTCCTCAGTTTCTCCAGAGGAT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983894 GGAAGAGTCAACACCCATATTTCTAAGGGAAGTCCCATGTCCTCAGTTTCTCCAGAGGAT 2983953

Qy       1321 AAACACTCCGTCGCTACTAAGATTCAAGGTAGGGTTGCAGGGTGTGGAAATGCTAACTAC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2983954 AAACACTCCGTCGCTACTAAGATTCAAGGTAGGGTTGCAGGGTGTGGAAATGCTAACTAC 2984013

Qy       1381 AATATAGCTCATGGACAAACCTCTAGCCGTCGTCGTGGTAAAGGACAAGGAATCTCTAAC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2984014 AATATAGCTCATGGACAAACCTCTAGCCGTCGTCGTGGTAAAGGACAAGGAATCTCTAAC 2984073

Qy       1441 TCTGATACCATAGCAACTAAAAAAAACCAGAAAAAATGGCAAGAAAAAACCTTATTAACT 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db    2984074 TCTGATACCATAGCAACTAAAAAAAACCAGAAAAAATGGCAAGAAAAAACCTTATTAACT 2984133

do not teach using fosmid vector to clone DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme  (for claim 7) and do not teach a transformant host cell for expressing fosmid vector comprising  DNA fragment of claim 1 comprising the gene encoding nitrogen fixing enzyme (for claim 8).
 
However, Kimura et al. (JP 2014/003920 A) teach a gene encoding an acyl homoserine lactone synthase, a method for producing an acyl homoserine lactone synthase by a transformant using the gene, and a method for producing a specific acyl homoserine lactone compound by the enzyme, wherein the acyl homoserine lactone synthase gene, which is about 40 kb was cloned in a fosmid vector  and isolated a transformant including E. coli host cell expressing said acyl homoserine lactone synthase gene for overexpression of said acyl homoserine lactone compound, an important metabolite for down-stream use (see, machine translated whole document of JP 2014/003920 A).
Kimura et al. (JP 2014/003920 A) clearly teach a gene encoding an acyl homoserine lactone synthase, a method for producing an acyl homoserine lactone synthase by a transformant using the gene, and a method for producing a specific acyl homoserine lactone compound by the enzyme, wherein the acyl homoserine lactone synthase gene, which is about 40 kb was cloned in a Fosmid vector  and isolated a transformant including E. coli host cell expressing said acyl homoserine lactone synthase gene for overexpression of said acyl homoserine lactone compound, an important metabolite for down-stream use.
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Welsh et al. and Kimura et al. to use Fosmid vector to clone the large DNA fragment of Welsh et al. as taught by Kimura et al. and make a transformant host cell of E. coli for over- expression of 
One of ordinary skilled in the art would have been motivated to overexpress nitrogen fixing enzyme in order to produce increased amount of nitrogen fixing enzyme to utilize atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals, which is commercially, industrially and financially beneficial.
 One of ordinary skilled in the art would have a reasonable expectation of success because Welsh et al. could successfully isolated large DNA fragment comprising nitrogen fixing enzyme gene, and cloning said DNA fragment in a vector and raised the possibility of utilizing atmospheric nitrogen gas as nitrogen source instead of expensive nitrogen source chemicals and reducing the cost of nitrogen source in biochemical industry for producing various down-stream products.
 Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 1-8 and 13-15 and 16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656